DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6-13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-11, and 19 of U.S. Patent No. 11,055,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is either anticipated by or obvious in view of the invention stipulated by the claims of the ‘585 patent.
With respect to claim 2 of the instant application, claim 1 of the ‘585 patent stipulates a method  (line 1) comprising: accessing, by one or more hardware processors, image data that comprises an initial image, the initial image depicting a scene in which a target object is to be searched (lines 2-5); and processing, by the one or more hardware processors, the scene to detect (lines 6-7) for the target object (lines 8-9) by at least: processing the scene to detect for a first anchor object depicted in the scene (lines 7-8), the first anchor object relating to the target object (lines 8-9), the processing of the scene causing detection of a first set of anchor objects depicted in the scene (lines 10-11); determining a set of regions of the scene by identifying, for each particular anchor object in the first set of anchor objects, a region of the scene that is relative to the particular anchor object (lines 13-17); and for a particular region in the set of regions (line 18), detecting for the target object in the particular region (lines 32-33) at a second resolution (line 35), the second resolution being one of higher than or equal to (lines 29-31) a first resolution of the particular region (lines 18-19).
Similarly, with respect to claim 21 of the instant application, claim 19 of the ‘585 patent stipulates a system (line 1) comprising: a data source for providing image data, the image data comprising an initial image depicting a scene in which a target object is to be searched (lines 2-4); a memory storing instructions (line 5); and one or more hardware processors communicatively coupled to the memory and configured by the instructions to perform operations (lines 6-8) comprising processing the scene to detect for (line 9) the target object (line 11) by at least: processing the scene to detect for a first anchor object depicted in the scene, the first anchor object relating to the target object (lines 9-11), the processing of the scene causing detection of a first set of anchor objects depicted in the scene (lines 12-14); determining a set of regions of the scene by identifying, for each particular anchor object in the first set of anchor objects, a region of the scene that is relative to the particular anchor object (lines 15-18); and for a particular region in the set of regions (line 19), detecting for the target object in the particular region at a second resolution (lines 26-28), the second resolution being one of higher than or equal to (lines 24-26) a first resolution of the particular region (lines 19-20). While claim 19 of the ‘585 patent does not specifically stipulate “accessing the image data”, as defined in claim 21 of the instant application, the nature of the invention as stipulated by claim 19 of the ‘585 patent necessarily requires the accessing of the image data in order to process the scene in the manner stipulated.
With respect to claim 13 of the instant application, claim 1 of the ‘585 patent stipulates a method that sets forth all of the operations that are implemented by the instructions on the non-transitory computer storage medium defined by claim 13 of the instant application, as pointed out more fully above. Because the implementation of such methods is conventionally and routinely implemented using computer programming that is stored on such non-transitory computer storage media, the non-transitory computer storage medium defined by claim 13 of the instant application would have been obvious to one of ordinary skill in the art in view of the method stipulated by claim 1 of the ‘585 patent.
Dependent claims 2, 6-8, and 10 of the ‘585 patent set forth substantially identical additional features as dependent claims 6, 7-9, and 11 of the instant application, so that the invention variously defined by these dependent claims of the instant application is anticipated by the invention variously defined by the corresponding dependent claims of the ‘585 patent. The non-transitory computer storage medium defined by claims 17 and 19 of the instant application are similarly obvious in view of the method stipulated by claims 8 and 10 of the ‘585 patent. With respect to claims 10 and 18 of the instant application, claim 9 of the ‘585 patent further stipulates that the detecting for the target object in the particular region at the second resolution further comprises determining whether a second anchor object is to be detected for in the particular region, the second anchor object relating to the target object (lines 21-23 in claim 1, from which claim 9 is dependent); and in response to determining that the second anchor object is to be detected for in the particular region: processing the particular region at the second resolution to detect for the second anchor object depicted in the particular region (lines 24-27 in claim 1, from which claim 9 is dependent), the second resolution being one of higher than or equal to the first resolution (lines 29-31 of claim 1, from which claim 9 is dependent); and detecting for the target object in the particular region based on whether the processing of the particular region at the second resolution causes detection of a second set of anchor objects in the particular region (lines 32-37 in claim 1, from which claim 9 is dependent), the second anchor object comprising at least one of a human hand or a human head (lines 2-3 of claim 9). Finally, with respect to claims 12 and 20 of the instant application, claim 11 of the ‘585 patent further stipulates that the detecting for the target object in the particular region at the second resolution further comprises determining whether a second anchor object is to be detected for in the particular region, the second anchor object relating to the target object (lines 21-23 in claim 1, from which claim 11 is dependent); and in response to determining that the second anchor object is to be detected for in the particular region: processing the particular region at the second resolution to detect for the second anchor object depicted in the particular region (lines 24-27 in claim 1, from which claim 11 is dependent), the second resolution being one of higher than or equal to the first resolution (lines 29-31 of claim 1, from which claim 11 is dependent); and detecting for the target object in the particular region based on whether the processing of the particular region at the second resolution causes detection of a second set of anchor objects in the particular region (lines 32-37 in claim 1, from which claim 11 is dependent), the second anchor object comprises at least one of a vehicle operator or a vehicle component (lines 2-3 of claim 11).

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
8 December 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665